* Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 1 of 47
(

Filing # 72490785 E-Filed 05/22/2018 12:28:15 PM

IN THE CIRCUIT COURT OF THE 11" JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

BALUJA INSURANCE CORP, d/b/a
UNIVISTA INSURANCE and GENERAL JURISDICTION DIVISION
UNIVISTA FRANCHISE CORPORATION, CASE NO.:

Plaintiffs,
VS.

YANIRA DIAZ RUBIO,
VIGIL INSURANCE SERVICES BEST CORP.,
And EDUARDO VIGIL,

Defendants.
/

 

~ COMPLAINT FOR INJUNCTIVE RELIEF AND FOR DAMAGES

COME NOW, the Plaintiffs, BALUJA INSURANCE CORP., d/b/a UNIVISTA
INSURANCE, a Florida corporation, and UNIVISTA FRANCHISE, CORPORATION, a
Florida corporation, by and through the undersigned attorneys, and files this Complaint for
Injunctive Relief and for Damages and as grounds, therefore, would state as follows:

1. This is an action for Injunctive Relief and For Damages in excess of Fifieen Thousand
($15,000.00) Dollars in amount and is within the jurisdiction of this Court.

kk Plaintiff, BALUJA INSURANCE CORP, is and at all times material hereto has
been Florida corporation doing business in Florida as UNIVISTA INSURANCE.

3. Plaintiff, UNIVISTA FRANCHISE, CORPORATION, is, and at all times material
hereto, has been, a Florida corporation which sells, manages and controls UNIVISTA insurance
agency franchises throughout the State of Florida. (Both Plaintiffs shall be hereinafter referred to
collectively as “UNI VISTA” or individually as “BALUJA” or “UNIVISTA FRANCHISE”, as

the case may be.)

EXHIBIT "B"
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 2 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

4. Defendant, YANIRA DIAZ RUBIO, (hereinafter referred to as “DIAZ RUBIO ”) is and
at all times material hereto has been a resident of Miami-Dade County, Florida and sui juris and a
former employee of BALUJA. DIAZ RUBIO is also the president and/or the owner of VIGIL
INSURANCE SERVICES BEST CORP., a Florida corporation, which operates a competing
business under the name of JUST INSURANCE BROKERS.

5. Defendant, VIGIL INSURANCE SERVICES BEST CORP., (hereinafter referred to as
“VIGIL INSURANCE”) is, and at all times material hereto, has been a Florida corporation with
its principal place of business located at 2217 North State Road 7, Hollywood, Florida 33021, .
doing business as an Insurance Agency, engaged in the business of selling insurance and a
competitor of UNIVISTA.

6. Defendant, EDUARDO VIGIL, is, and at all times material hereto, is sui juris
and is an Officer, and/or Owner of VIGIL INSURANCE SERVICES BEST CORP., residing
in Miami-Dade County, Florida, and has aided and abetted DIAZ RUBIO in violating the
noncompete agreement which is the subject of this complaint.

7. Venue and jurisdiction are proper in this Court because the Defendants, YANIRA DIAZ

| RUBIO and EDUARDO VIGIL, are sesidents of Miami-Dade County, Florida, and the causes
of action alleged herein accrued in Miami-Dade County, Florida.

8. All conditions precedent to the filing of this action have either been met waived and/or
excused.

FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
9. Plaintiffs bring this action from the breach of a Confidentiality and Noncompetition

Agreement, by a former employee, the Defendant DIAZ RUBIO.

WO
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 3 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

10. Plaintiff, BALUJA, at all times material, owns and operates a UNIVISTA Insurance
Franchise in Miami-Dade County Florida and, as such, is a member of UNIVISTA’s franchise
system which operate more than 90 insurance agencies, mostly concentrated within Miami-Dade
and Broward counties, but also having presence throughout the State of Florida.

11. Plaintiff, BALUJA, as a Licensed Insurance Agency, and UNIVISTA, have developed
important business relationships and contacts and have legitimate business interests properly
protected under Section §542.335, Florida Statutes. These interests include, but are not limited
to, valuable confidential business and professional information, substantial relationships with
specific car dealers, car salesmen, real estate brokers, businessmen and prospective or existing
customers, customer goodwill, and ongoing business goodwill, by way of a trade name and/or a
specific marketing or trade area and specialized training.

12. To protect its legitimate business interests and its invaluable information and processes,
UNIVISTA requires its employees to execute agreements restricting the use or disclosure of
confidential information and further restricting solicitation of its customers, competition, and
employment with its competitors.

13. Defendant DIAZ RUBIO, as a condition of her employment, oii or about tefay 20, 2015,
entered into a Confidentiality and Noncompetition Agreement (hereinafter referred to as “Non-
Compete Agreement”) with UNIVISTA. A copy of the Non-Compete Agreement is attached
hereto and made a part hereof as Exhibit “A”. The Non-Compete Agreement between DIAZ
RUBIO and UNIVISTA is a valid and enforceable contract.

14. UNIVISTA has developed a substantial database of valuable confidential business

bo
. Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 4 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

information concerning its current and prospective customers/clients and vendors, including
detailed and unique information concerning said customers/clients.

15. UNIVISTA has also invested considerable amounts of time and money in developing
and maintaining business relationships and goodwill with nationally recognized insurance
carriers and with its current and prospective vendors and customers.

16. UNIVISTA has expended considerable time and money in recruiting, training and
retaining employees, including the Defendant DIAZ RUBIO.

17: UNIVISTA has spent many years and considerable sums of money to develop its
franchise system, its software, its business strategies and practices, procedures, techniques,
pricing structure and business model.

18. In order to protect its considerable investment in these valuable assets, UNIVISTA relies
upon non-compete agreements to protect its trade secrets and to protect its valuable business
relations and business interests.

19. Defendant DIAZ RUBIO was hired by BALUJA, on May 20, 2015, as a Customer
Sales. Representative and held a 4-40 License, referred to as an entry-level customer service
representative “CSR”! as a salaried ccnpligae and aging her eomployenent with BALUJA, she
was trained to sell General Lines Insurance, (property and casualty) such as: automobile,
watercrafi, home, and motorcycle insurance, under the supervision of BALUJA, a licensed and

appointed general lines agent.

 

' The 4-40 license is a Customer Service Representative license that allows a person to work in an insurance office
under the direction and guidance of an insurance agent, i.e., a 2-20 licensee.
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 5 of 47
! (

BALUJA INSURANCE CORP.. UNIVISTA FRANCHISE, CORPORATION
ys. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages *

20. At the time Defendant DIAZ RUBIO commenced her employment with BALUJA, she
had limited experience in the insurance sales and had little or no knowledge of the franchise
system nor of franchise ownership; however during her employment with UNIVISTA, DIAZ
RUBIO acquired substantial experience in the specialized field of insurance sales and was able
to develop valuable skills in the field, all based upon the assistance, training, and encouragement
by BALUJA. Moreover, during the period of time that DIAZ RUBIO was employed with
BALUJA she was able to obtain her insurance agents license commonly referred to as the 2-20
license, which enabled her, as will be shown below; to act as qualifying agent for the insurance
agency business thereby facilitating her illegal competition against UniVista?

21. Defendant DIAZ RUBIO, as part of her employment with BALUJA, was privy and had
access to all of UNIVISTA’s proprietary information and confidential information, as described
above, and as set forth in the Non-Compete Agreement. Defendant DIAZ RUBIO was given
access to UNIVISTA’s trade secrets, business model, pricing structures, and other proprietary
and confidential business information, including, but not limited to, customer lists and contact
information and marketing: materials and information, all of which was-obtained while Defendant

‘DIAZ RUBIO was an employee of BALUJA. Further, Defendant DIAZ RUBIO, gained
knowledge of the UNIVISTA franchise system and of the method and manner of franchise
ownership and management while employed with BALUJA.

22. The Non-Compete Agreement executed by Defendant DIAZ RUBIO provided,

among other terms, that: “Accordingly, during Disclosee’s relationship with the Company in

 

? The 2-20 license is a “General Lines Agent License” and is the most comprehensive license for Property and :
Casually insurance.

Wr
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 6 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages *

connection with the UniVisia Business, and for a period of two (2) years thereafter, Disclosee
promises and covenants not to own, manage, control, train, be employed by, or supervise the
staff and/or owners of, or otherwise engage in, a competing business practice or insurance
business (to the extent allowed by law) within a radius of twenty (20) miles of any office of
Franchisor, the UniVista Business, or any other UniVista Insurance business locations or
franchisees .” * See | 5 of Non-Compete Agreement.

23. Specifically, Paragraph 5 of the Non-Compete Agreement provides as follows:

5. Non-Competition Clause. Due to the proprietary nature of the
software, procedures and practices of the Franchisor, Disclosee
acknowledges and agrees that Franchisor has a legitimate business
interest and would be unable to protect Its Confidential] Information,
System and Marks against unauthorized use or disclosure and
franchisor would be irreparably harmed and unable to encourage the
free exchange of ideas and information of among its franchisees if
Disclosee were permitted to engage in the acts prohibited under this
Agreement. Accordingly, during Disclosee’s relationship with the
Company in connection with the UniVista Business, and for a period
of two (2) years thereafter, Disclosee promises and covenants not to
own, manage, control, train, be employed by, or supervise the staff or
and/or owners of, or otherwise engage in, a competing business
‘practice or insurance business(to the extent allowed by law) within a
radius of twenty(20) miles of any office of Franchisor, the UniVista
business, or any other UniVista Insurance business locations or,
franchises.

24. Plaintiffs have retained the undersigned counsel to file and prosecute the instant suit

and Plaintiffs are obligated to pay said firm a reasonable fee for their services rendered herein,

 

3 The term “Company” as used in the Non-Compete Agreement is used to designate BALUJA, the term “ Disclosee”
is used to designate DIAZ RUBIO.
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 7 of 47
|

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.
Complaint for Injunctive Relief and for Damages
for which Plaintiffs seek an award of fees and costs from Defendants, pursuant to the terms of the
subject Non-Compete Agreement and pursuant to Florida law.

25. {9 (c) of the Non-Compete Agreement provides for recovery of attorney’s fees and
costs, including, but not limited to, court costs, to the prevailing party in an action to enforce the
subject Non-Compete Agreement. The Agreement states as follows:

c. Attorneys’ Fees, Costs and Expenses. In any action or proceeding
to enforce this Agreement or arising out of or relating to the
relationship between the parties, including any appeals or post
judgment proceedings, the prevailing party shall be entitled to recover
from the other party thereto the reasonable attorneys’ fees, court costs, .
filing fees, publication costs and other expenses incurred by the
prevailing party in connection therewith.
DIAZ RUBIO’S DECEPTIVE PRE-TERMINATION CONDUCT

26. Defendant DIAZ RUBIO, while still employed with BALUJA, and during the
process of obtaining her 2-20 Insurance Agent’s License, began developing a an illegal business
relationship with one of UNIVISTA’s competitor, JUST INSURANCE BROKERS, a Florida
corporation, that competes with UNIVISTA in the field of retail insurance sales and which also
sells Insurance Franchises in Miami-Dade and Broward counties.

27. In furtherance of the aforementioned illegal business relationship which Defendant
DIAZ RUBIO developed with UNIVISTA’S competitor, JUST INSURANCE BROKERS,
while still employed with BALUJA, and in complete and total disregard of the aforementioned
Non-Compete Agreement, DIAZ RUBIO, on or about November 30, 2016, created and/or
caused to be incorporated, a corporation, in Florida, which she named “VIGIL INSURANCE

SERVICES, CORP.” .
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 8 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
ys. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP. :

Complaint for Injunctive Relief and for Damages

28. Pursuant to the official records of the Florida Department of State, Division of
Corporations, Defendant DIAZ RUBIO filed Electronic Articles of Incorporation for VIGIL
INSURANCE SERVICES, CORP., identifying herself as President and the Co-Defendant,
EDUARDO VIGIL, as Vice President. Copies of the Articles of Incorporation filed with the
Florida Secretary of State on November 30, 2016 are attached hereto as Exhibit “B”.

29. As further evidence of DIAZ RUBIO’S unlawful relationship with JUST
INSURANCE BROKERS and of her deliberate intent to compete against UniVista, on
December 27, 2016, while still employed with BALUJA, DIAZ RUBIO’S newly formed
company registered a Fictitious Name, also known as a “DBA”, with the Florida Department of
State, Division of Corporations, under JUST INSURANCE BROKERS. A copy of the
Application for Registration of Fictitious Name, under registration number G16000139099, is
attached hereto as Exhibit “C”.

30. The Defendant DIAZ RUBIO, failed to return to work from a “vacation and advised
BALUJA that she would not be returning to work. Her employment with BALUJA was
terminated on January 7, 2017.

DIAZ RUBIO’S COMPETITIVE POST-TERMINATION CONDUCT

31. Subsequent to her termination of employment, Defendant DIAZ RUBIO, on or about
February 27, 2018, created another Florida corporation, VIGIL INSURANCE SERVICES
BEST CORP., (hereinafter referred to as “JUST INSURANCE BROKERS”) and established
herself as the President of said corporation. Copies of the Articles of Incorporation are attached

hereto as Exhibit “D%. Said corporation also registered the fictitious name of JUST
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 9 of 47

{
\

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
. SERVICES BEST CORP.
Complaint for Injunctive Relief and for Damages

INSURANCE BROKERS. Copies of the Application for Fictitious Name, dated March 5,
2018, are attached hereto as Exhibit “E”.

32. The Defendant DIAZ RUBIO, in derogation of the restrictive covenants contained in the
Non-Compete Agreement, not only established herself as the President of the competing
business, but also became employed with the competitor insurance agency, became a franchisee
of JUST INSURANCE BROKERS and currently, through her corporation, VIGIL
INSURANCE SERVICES BEST CORP., does business as JUST INSURANCE BROKERS.

33. -Defendant DIAZ RUBIO’S insurance agency, JUST INSURANCE BROKERS, is |
located within the 20-mile prohibited radius from BALUJA and UNIVISTA’s franchisees and
office locations.

34. Through her alter ego Corporation, VIGIL INSURANCE SERVICES BEST CORP,
Defendant DIAZ RUBIO currently owns, manages and controls and is employed with/by the
competitor insurance agency, to wit, JUST INSURANCE BROKERS, located at 2217 North
State Road 7, Hollywood, Florida 33021, which location is within the geographical restriction of |
the Non-Compete Agreement. The -Defendants’ JUST ENSUBANCE BROKERS agency is
located approximately 2.4 miles froma UNIVISTA sennltive business location, which UniVista
Insurance franchise is located at 4539 Hollywood Blvd., Hollywood, Florida 33021. Moreover,
the subject JUST INSURACE BROKER insurance agency is located within the prohibited
geographical area which encompasses an area between Miami-Dade County and Broward
County, where in excess of Fifty-Nine (59) other UniVista franchise and business locations are
located. A radius map and a list of UNIVISTA locations depicting the Defendant’s competitive

business within the protected territory is attached hereto as Exhibit “F”.
{

Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 10 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
ys. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

‘Complaint for Injunctive Relief and for Damages

35. Defendant DIAZ RUBIO’s conduct, as herein described, is clearly prohibited by the
terms of the subject Non-Compete Agreement.

36. Defendant DIAZ RUBIO is in violation the terms of the Non-Compete Agreement
by owning, managing, controlling, and supervising a competitor insurance business, within a
twenty (20) mile radius of UNIVISTA’s franchise locations and offices, within two (2) years of
her termination from employment with BALUJA.

37. The Non-Compete Agreement, entered into by Defendant DIAZ RUBIO, provides for

the remedies available to UNIVISTA in the event of a breach of the terms therein: Specifically,
the Non-Compete Agreement provides, in part, as follows:

q6. Remedies. The parties acknowledge and agrec that the
Confidential Information is a unique and valuable asset of Franchisor and that
unauthorized disclosure or use of the Confidential Information will cause
Franchisor and the Company irreparable harm and significant injury that may
be difficult to ascertain. Accordingly, the parties understand and agree that, in
addition to any other rights including the right to damages, Franchisor and/or
the Company shall be entitled to equitable relief, in the event of any breach of
this Agreement. In the event of a breach or threatened breach by Disclosee,
Franchisor and/or the Company shall be entitled to injunctions restraining such
breach, without being required to show any actual damage or to post any bond
or other security, and/or to a decree for specific performance under this
. Agreement; Disclosee shall be responsible and held liable for any breach of this
Agreement by its employees, agents, contractors or other representatives.

38. Due to Defendant DIAZ RUBIO’s wrongful actions, UNIVISTA has suffered, and will
continue to suffer, irreparable injuries and significant compensatory damages. Given the present
circumstances, Defendant DIAZ RUBIO, continues to cause UNIVISTA irreparable loss,
damage and negative impact to UNIVISTA’s good will — all in direct violation of the Non-

Compete Agreement.

10
. Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 11 of 47
’ ‘ \ \

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

+ Complaint for Injunctive Relief and for Damages

COUNT I FOR TEMPORARY AND PERMANENT INJUNCTION

Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendants, DIAZ RUBIO, EDUARDO VIGIL and VIGIL
INSURANCE SERVICES BEST CORP., and allege as follows:

39. This is an action seeking both temporary and permanent injunctive relief.

40. UNIVISTA re-alleges and incorporates the allegations contained in paragraphs |
through 38 above, as if fully set forth herein.

41. Pursuant to the terms and provisions of the Non-Compete Agreement and under
Florida law, UNIVISTA is entitled to an immediate emergency injunction against Defendant
DIAZ RUBIO and any person or entity acting in concert with her.

42.. By reason of Defendant DIAZ RUBIO’s breach of the Non-Compete Agreement,
UNIVISTA has been and will continue to be irreparably injured, and has no adequate remedy at
law.

43. Defendant DIAZ RUBIO’s continued conduct, as described in the paragraphs above,
unless and until enjoined by Order of this Court, will cause irreparable injury to UNIVISTA.
| 44. UNIVISTA has suffered, as a result of Defendant DIAZ RUBIO *s violation and her
wrongful competition.
45. UNIVISTA has no adequate remedy at law because the amount of damage is
impossible to determine and of a character that cannot be remedied by money.
46. UNIVISTA has a legitimate business interest in protecting its confidential and

proprietary business information, and enforcing the restrictive covenants contained in the Non-

Il
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 12 of 47

\

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

Compete Agreement pursuant to Section 542.335(1)(b)(i)(5), Florida Statutes.

47. The restraints contained in the Non-Compete Agreement of two (2) years, as well as the
geographic restrictions, are both reasonable and necessary to protect the legitimate business
interests of UNIVISTA and are not overbroad pursuant to Florida Statutes § 542.335(1)(d)(1)
(e).

48. Pursuant to the terms of the Non-Compete Agreement and Florida law, the Plaintiffs are
entitled to immediate redress against Defendant DIAZ RUBIO who continues to violate the
restrictive covenants contained in the Agreement.

49. There is a substantial likelihood that UNIVISTA will succeed on the merits of this
Complaint based upon the fact that DIAZ RUBIO has clearly breached the Non-Compete
Agreement. Transunion Risk and Alternative Data Solution, Inc. v. Reilly, 181 So. 3d at 55]
(evidence that an enforceable covenant was breached supports a finding of likely success on
the merits); Smart Pharmacy, Inc. v. Viccari, 2016 WL 3057379 at *2 (same).

50. UNIVISTA has satisfied all conditions precedent to bringing these claims or they have
been-waived or otherwise excused.

51. UNIVISTA has retained the services of the undersigned counsel to represent them in
this action and Defendant DIAZ RUBIO is obligated to pay all reasonable costs, expenses and
attorney’s fees.

52. Pursuant to Section 542.335(1)(k), Florida Statutes, and pursuant to the terms and
provisions of the Non-Compete Agreement, UNIVISTA is entitled to an award of reasonable
expenses, costs and attorneys’ fees it incurred in bringing and prosecuting this action.

53. That a temporary injunction will serve the public interest.

12
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 13 of 47
; (

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

54. This Court has the power to issue temporary and permanent injunctions based on the
terms and conditions of the Non-Compete Agreement which is the subject of this Complaint and
pursuant to the consent to such remedy in the event of a violation of the agreement. See Exhibit
“A” at J 4, as well as Section 542.335, Florida Statutes.

55. Unless a temporary injunction is granted, UNIVISTA is subject to immediate and
irreparable harm as a result of VIGIL INSURANCE SERVICES BEST CORP., EDUARDO
VIGIL and DIAZ RUBIO’S conduct and actions in light of the restrictive covenants in

- UNIVISTA’s Non-Compete Agreement. UNIVISTA is in need of an emergency injunction
and by virtue of this Complaint, Plaintiff establishes a prima facie case supporting such
relief.

56. UNIVISTA has established irreparable injury and an inadequate remedy at law.
Section 542.335, Fla. Stat.; Reliance Wholesale, Inc, v. Godfrey, 51 So.3d at 566 (normal
remedy of enforcement of a non-compete is injunctive relief because of the "inherently difficult"
task of determining what damage is caused by the employee's breach).

57. The granting of an emergency injunction will allow the Court to consider the
merits of the router while maintaining the status quo. The ertforoearet of the Non-Compete
Agreement is in the public interest. See Telemundo Media, LLC v. Mintz, 194 So. 3d 434, 436
(Fla. 3d DCA 2016) (public has an interest in the protection and enforcement of contractual
rights).

58. As hereinbefore stated with respect to the request for an injunction and as stated

hereinafter, DIAZ RUBIO violated, and continues to violate, the Non-Compete
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 14 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

Agreement with UNIVISTA and its provisions.

59. Additionally, upon information and belief, VIGIL INSURANCE SERVICES
BEST CORP., EDUARDO VIGIL and DIAZ RUBIO have, could and/or are, using
confidential and proprietary information, including, but not limited to, customer lists and
contact information, marketing information, obtained by DIAZ RUBIO while an employee of
UNIVISTA.

60. Based upon the facts described herein, VIGIL INSURANCE SERVICES BEST
CORP., EDUARDO VIGIL and DIAZ RUBIO are in a position to use the confidential and
proprietary information described above to directly compete with UNIVISTA.

61. DIAZ RUBIO's conduct, as described herein, is prohibited by her Agreement
with UNIVISTA.

62. DIAZ RUBIO's experience, knowledge, training and use of UNIVISTAS’
confidential and proprietary information has or will cause UNIVISTA irreparable harm.

63. Defendants DIAZ RUBIO, VIGIL INSURANCE SERVICES BEST CORP., as
her alter ego, and EDUARDO VIGIL, as the person who has aided and abetted her, will benefit
from using the training and skills provided to DIAZ RUBIO by UNIVISTA and use this
information for the benefit in the new company to unlawfully lure UNIVISTA's current
customers and vendors away from UNIVISTA and in doing so will also divert UNIVISTA's
customers away , which will damage and cause harm to UNIVISTA's operations.

64. UNIVISTA is threatened with losing current customers and, therefore, substantial

revenues.

14
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 15 of 47

{

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages . .

65. UNIVISTA has a legitimate business interest in protecting its market share in the
State of Florida, and its confidential and proprietary information and trade secrets.

66. UNIVISTA has lost and will continue to lose profits and goodwill as a result of
the wrongful competition of DIAZ RUBIO, VIGIL INSURANCE SERVICES BEST CORP.,
and EDUARDO VIGIL.

67. UNIVISTA retained the services of the undersigned counsel to represent it in
this action and is obligated to pay all reasonable costs, expenses, and attorneys’ fees.

68. Pursuant to sections § 542.335(1) and 688.005, Florida Statutes,
UNIVISTA, and pursuant to the signed Agreement, is entitled to recover its
reasonable costs, expenses, and attorneys' fees from DIAZ RUBIO .

WHEREFORE, UNIVISTA prays that the Court:

a. Enter a preliminary and a permanent injunction, for a period of two (2) years from
the date of the Court Order, restraining and prohibiting DIAZ RUBIO, VIGIL
INSURANCE SERVICES BEST CORP., and EDUARDO VIGIL from
continuing to be engaged in the active conduct of business of insurance sales, in
vdletion of the Nos-Comébettiion Agreement;

b. Prohibit DIAZ RUBIO, VIGIL INSURANCE SERVICES BEST CORP., and
EDUARDO VIGIL, from the directly or indirectly, soliciting or otherwise
attempting to induce, by combining or conspiring with, or attempting to do so, or
in any other manner influence any employee, officer, director, agent, consultant,
representative, supplier, contractor or distributor of UNIVISTA to terminate or

modify his or her position with, or to compete against, UNIVISTA;

15
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 16 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injimctive Relief and for Damages *

c. Prohibit DIAZ RUBIO, VIGIL INSURANCE SERVICES BEST CORP., and
EDUARDO VIGIL, from engaging in the active conduct of the business of
insurance, or any business competitive with the business of UNIVISTA, in
violation of the geographic restrictions in the Non-Compete Agreement and from:

(i) utilizing, disclosing or transferring in any way UNIVISTA’s
confidential and/or proprietary information as defined in the Agreement, for any
purpose;

(ii) utilizing in any way or furnishing to any third-party and of the
confidential and/or proprietary information misappropriated by Defendants from
UNIVISTA, including extracts or copies thereof;

(iii) soliciting or attempting to solicit business of any clients, customers
and/or employees of UNIVISTA using UNIVISTA’s confidential and/or
proprietary information:

(iv) servicing or accepting any business from clients or customers of
UNIVISTA acquired by DIAZ RUBIO, VIGIL INSURANCE SERVICES
BEST CORP., and EDUARDO VIGIL, by reason of prior improper selicivationn

| using UNIVISTA’s confidential and/or proprietary information;

d. Order DIAZ RUBIO, VIGIL INSURANCE SERVICES BEST CORP., and
EDUARDO VIGIL, to pay UNIVISTA’s reasonable expenses, costs and
attorney’s fees pursuant to the Non-Competition Agreement and pursuant to
Section 542.335(1), Florida Statutes, incurred in bringing and prosecuting this

action;

16
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 17 of 47

\

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs ae mag BIO, EDUARDO VIGIL and VIGIL INSURANCE
Complaint for Injunctive Relief and for Damages
e. Order that Defendants pay pre- and post-judgment interest; and,
f. Grant any such other relief as the Court deems just and proper.
COUNT II
BREACH OF CONTRACT AGAINST DIAZ RUBIO
Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendant DIAZ RUBIO and allege as follows:
69. This is an action for Breach of Contract against Defendant DIAZ RUBIO for
damages in excess of $15,000 and is within the jurisdiction of this Court.

70. UNIVISTA re-alleges and incorporates each and every allegation contained in
paragraphs numbered 1 through 38 as though fully set forth herein.

71. As a condition of her employment with BALUJA, DIAZ RUBIO, knowingly and
voluntarily executed the agreement containing confidentiality and noncompetition
provisions and she confirmed her understanding of the conditions of her employment by
signing documents agreeing that she would not compete, disclose or utilize UNIVISTAS’
business information in violation of:company policy or to-compete with UNIVISTA in any
way fora specific period of time and a specific geographical location. |

72. The Non-Compete Agreement between UNIVISTA expressly prohibits DIAZ
RUBIO from competing with UNIVISTA either by herself or with another person or entity.
73. DIAZ RUBIO has breached, and continues to breach, the terms of the Non-

Competition agreement, by directly competing with UNIVISTA, individually and via JUST

INSURANCE BROKERS, by actively assisting in the recruiting of current UNIVISTA’

17
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 18 of 47
. ! (

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Daages

customers and by interfering with UNIVISTA’s business relationships of which DIAZ RUBIO
became aware of while being employed with BALUJA.

74. Further, DIAZ RUBIO has intentionally and materially breached the Non-
Competition, Non-Disclosure, and Confidentiality provisions of the Non-Compete Agreement,
by, among other deliberate actions, creating, incorporating, forming, organizing, owning,
managing ,operating and working with/for JUST INSURANCE BROKERS and assisting in
the soliciting of current UNIVISTA’ customers.

‘75. UNIVISTA performed and/or complied with all of the ternis and conditions of the’
Non-Compete Agreement, including any and all conditions precedent to the relief sought herein.

76. As a result of DIAZ RUBIO’s breach of the Non-Compete Agreement, UNIVISTA
has suffered damages in excess of $15,000.00. These damages include and/or will include, but
are not limited to, loss of revenue, delay of revenue, loss of customers and injury to reputation.

77. Pursuant to the terms of the Non-Compete Agreement, UNIVISTA is entitled to an
award of its reasonable expenses, costs and attorneys’ fees it incurred in bringing and prosecuting
this Count. -

WHEREF ORE, UNIVISTA prays that the Court: -
i. Order DIAZ RUBIO to pay damages for each day or part thereof that
DIAZ RUBIO continues to violate any restrictive covenant contained in
the Non-Compete Agreement, or any other breach of the provisions in the
Agreement;
ii. Order judgment against DIAZ RUBIO for compensatory, incidental and

consequential damages in an amount to be determined at the trial of this

18
Case 1:18-cv-23830-FAM Decument 12-2 Entered on FLSD Docket 10/17/2018 Page 19 of 47
. { (

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

action, but not less than $15,000.00;

iii. Order DIAZ RUBIO to pay UNIVISTA’ reasonable expenses, costs and
attorneys’ fees pursuant to Section 542.335(1), Florida Statutes, and
pursuant to the terms of the Non-Compete Agreement, incurred in
bringing and prosecuting this action;

iv. Order that DIAZ RUBIO pay pre- and post-judgment interest; and

v. Grant any such other relief as the Court deems just and proper.

| COUNT III: oo
TORTUOUS INTERFERENCE WITH CONTRACTUAL RELATIONSHIPS

Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendant VIGIL INSURANCE SERVICES BEST CORP., and
allege as follows:

78. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs
numbers | through 38 above as though fully set forth herein.

79. UNIVISTA had a contractual relationship with DIAZ RUBIO who created and now
owns and operates the competing insurance business described above, VIGIL INSURANCE
SERVICES BEST CORP., under the fictitious name of JUST INSURANCE BROKERS.

80. Defendant VIGIL INSURANCE SERVICES BEST CORP., had knowledge of the
contractual relationship between UNIVISTA and DIAZ RUBIO and despite said knowledge,
continued to employ and/or do business with DIAZ RUBIO despite knowing said relationship

violated the terms of DIAZ RUBIO’S non-compete agreement with UNIVISTA.

19
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 20 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
ys. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

‘Coinplaint for Injunctive Relief and for Damages

   

81. Defendant VIGIL INSURANCE SERVICES BEST CORP., facilitated and/or
assisted DIAZ RUBIO’S breach of her Non-Compete Agreement by maintaining DIAZ
RUBIO’S participation as owner, manager, and/or as President of the Defendant Corporation
and as the Qualifying Agent for the company under her 2-20 insurance license.

82. Defendant VIGIL INSURANCE SERVICES BEST CORP., intentionally
interfered with UNIVISTA, with actual knowledge of the contractual relationship between
Defendant DIAZ RUBIO and UNIVISTA.

83. The interference by Defendant VIGIL INSURANCE SERVICES BEST CORP., is
unjustified and as a direct and proximate result of said interference, UNIVISTA has suffered and .
will suffer damages, including but not limited to, loss of clients /customers and loss of profits.

WHEREFORE, Plaintiff UNIVISTA demands entry of judgment against Defendant
VIGIL INSURANCE SERVICES BEST CORP., in the amount of its damages, costs,
prejudgment interest and all such other relief as this Court may deem just and proper.

| COUNT VI |
TORTUOUS INTERFERENCE WITH CONTRACTUAL RELATIONSHIPS

‘Plaintiffs, BALUJA:. INSURANCE CORP., and UNIVISTA. FRANCHISE,
CORPORATION , sue Defendant EDUARDO VIGIL and alleges as follows: |

84. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs
numbers 1 through 38 above as though fully set forth herein.

85. UNIVISTA had a contractual relationship with DIAZ RUBIO, who created and now

owns and operates the competing business described above, VIGIL INSURANCE SERVICES
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 21 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

BEST CORP., jointly and severally with Defendant EDUARDO VIGIL, under the fictitious
name of JUST INSURANCE BROKERS.

86. Defendant EDUARDO VIGIL had knowledge of the contractual relationship
between UNIVISTA and DIAZ RUBIO and despite said knowledge, continued to employ
and/or did business and established a business relationship with DIAZ RUBIO despite knowing
said relationship aided and abetted her in violating the terms of DIAZ RUBIO’S Non-Compete
Agreement with UNIVISTA.

87. Defendant EDUARDO VIGIL facilitated and/or assisted DIAZ RUBIO’S breach of
her Non-Compete Agreement by maintaining DIAZ RUBIO’S participation as owner, manager,
and/or as President of the Defendant Corporation and as the Qualifying Agent for the company
under her 2-20 insurance license.

88. Defendant EDUARDO VIGIL intentionally interfered with UNIVISTA, with actual
knowledge of the contractual relationship with Defendant DIAZ RUBIO.

89. The interference by Defendant EDUARDO VIGIL is unjustified and as a direct and
proximate result of said interference, UNIVISTA has suffered and -will damages, including, but
not limited to, loss of clients /oustomers and loss of orofits, |

WHEREFORE, Plaintiff UNIVISTA demands entry of judgment against Defendant
EDUARDO VIGIL in the amount of its damages, costs, prejudgment interest and all such other
relief as this Court may deem just and proper.

COUNT V - UNJUST ENRICHMENT
Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,

CORPORATION, sue Defendant DIAZ RUBIO and allege as follows:

2]
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 22 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for injunctive Relief and for Damages

90. This is an action for unjust enrichment and for damages and is within the jurisdiction
of this Court.

91. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs
numbers 1 through 38 above as though fully set forth herein.

92. UNIVISTA’s proprietary and confidential information possessed by DIAZ RUBIO
has economic value and thus constitutes an economic benefit conferred upon DIAZ RUBIO by
UNIVISTA with the understanding that DIAZ RUBIO would not transfer that economic benefit
to herself or to a UNIVISTA competitor.

93. DIAZ RUBIO voluntarily accepted and retained the benefit conferred and has no legal
right to be enriched through the transfer of that economic benefit to herself, as well as
UNIVISTA/’s competitors.

94. UNIVISTA is entitled to recoup from DIAZ RUBIO any amounts by which DIAZ
RUBIO is unjustly enriched as a consequence of using, disclosing or transferring that economic
benefit to herself or others.

95. The circumstances are such that it would be unjust for DIAZ RUBIO to retain the
benefits conferred upon her without paying the value thereof to UNIVISTA. |

96. Defendant DIAZ RUBIO’s retention of the benefits conferred is without justification.

WHEREFORE, UNIVISTA prays that the Court:

A. Order judgment against DIAZ RUBIO for compensatory, incidental and
consequential damages in an amount to be determined at the trial of this action, but not

less than $15,000.00;

i)
Ww
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 23 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages
B. Order DIAZ RUBIO to pay UNIVISTA’s reasonable expenses, costs and
attorney’s fees pursuant to Section 542.335(1), Florida Statutes, incurred in bringing and
prosecuting this action;
C. Order that DIAZ RUBIO pay pre- and post-judgment interest; and,
Dz. Grant any such other relief as the Court deems just and proper.
COUNT VI - UNJUST ENRICHMENT
Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue VIGIL INSURANCE SERVICES BEST CORP., and allege as
follows:
97. This is an action for unjust enrichment and for damages, against VIGIL
INSURANCE SERVICES BEST CORP., and is within the jurisdiction of this Court.

98. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs
numbers | through 38 above as though fully set forth herein.

99. UNIVISTA’s , goodwill, business contacts customers and prospective customers and

proprietary and confidential information possessed by VIGIL INSURANCE SERVICES BEST

“CORP., has economic value and thus constitutes an. economic benefit conferred upon it by
UNIVISTA .

100. VIGIL INSURANCE SERVICES BEST CORP., voluntarily accepted and
retained the benefit conferred and has no legal right to be enriched through the transfer of that
economic benefit to itself.

101. UNIVISTA is entitled to recoup from VIGIL INSURANCE SERVICES BEST

CORP., any amounts by which VIGIL INSURANCE SERVICES BEST CORP., is unjustly

Ww
Gd
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 24 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

enriched as a consequence of using, disclosing or transferring that economic benefit to itself or
others.

102. The circumstances are such that it would be unjust for VIGIL INSURANCE
SERVICES BEST CORP., to retain the benefit conferred upon it without paying the value
thereof to UNIVISTA.

WHEREFORE, UNIVISTA prays that the Court:

A. Order judgment against VIGIL INSURANCE SERVICES BEST
CORP for compensatory, incidental and consequential damages ‘in an amount to be.
determined at the trial of this action, but not less than $15,000;

B. Order VIGIL INSURANCE SERVICES BEST CORP to pay
UNIVISTA’s reasonable expenses, costs and attorney’s fees pursuant to Section
542.335(1), Florida Statutes, incurred in bringing and prosecuting this action;

C. Order that VIGIL INSURANCE SERVICES BEST CORP pay pre-
and post-judgment interest; and,

D. Grant any such other relief as the Court deems just and proper.

COUNT VII - UNJUST ENRICHMENT
Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendant EDUARDO VIGIL and alleges as follows:
103. This is an action for unjust enrichment and for damages, against Defendant
EDUARDO VIGIL in excess of $15,000 in amount and is within the jurisdiction of this Court.
104. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs

numbers | through 38 above as though fully set forth herein.

24
_ Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 25 of 47

(

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Reliefand for Damages °

105. UNIVISTA’s good will, business relationships, customers and _ prospective
customers and business contacts and proprietary and confidential information possessed by
Defendant EDUARDO VIGIL has economic value and thus constitutes an economic benefit
conferred upon Defendant EDUARDO VIGIL by UNIVISTA.

106. Defendant EDUARDO VIGIL has no legal right to be enriched through the
transfer of that economic benefit to himself, as well as UNIVISTA’s competitors.

107. UNIVISTA is entitled to recoup from Defendant EDUARDO VIGIL any
amounts by which Defendant EDUARDO VIGIL is unjustly enriched as a consequence of
using, disclosing or transferring that economic benefit to itself or others.

WHEREFORE, UNIVISTA prays that the Court:

A. Enter judgment against Defendant EDUARDO VIGIL for compensatory, incidental
and consequential damages in an amount to be determined at the trial of this action,
but not less than $15,000;

B. Order EDUARDO VIGIL to pay UNIVISTA’s reasonable expenses, costs and
attorney’s fees pursuant to Section 542.335(1), Florida Statutes, incurred in bringing
and prosecuting this action; .

C. Order that EDUARDO VIGIL pay pre- and post-judgment interest; and,

D. Grant any such other relief as the Court deems just and proper.

COUNT Vil
TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSSINESS RELATIONS
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 26 of 47

\

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages:

Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendant DIAZ RUBIO, EDUARDO VIGIL and VIGIL
INSURANCE SERVICES BEST CORP., and allege as follows:

108. At all times material hereto, UNIVISTA has, and has had, existing and prospective
advantageous business relationships with its customer and business relationships and goodwill.

109. Upon information and belief, and at all times material hereto, Defendants were and
are aware of UNIVISTA’s advantageous business relationships with its business contacts,
clients, and customers. The identity of such individuals and entities is known to DIAZ RUBIO
only by virtue of her former employment with BALUJA and by virtue of her role as a trusted
employee and fiduciary.

110. Upon information and belief, and at all material times hereto, by utilizing this
information and/or other confidential and proprietary information owned by UNIVISTA,
Defendants have unfairly solicited UNIVISTA business relations, clients, customers and
prospective clients and has knowingly, intentionally and maliciously interfered with such
business relationships to their benefit and to the extreme detriment of UNIVISTA.

111. Defendants have acted without justification or privilege in so interfering with
UNIVISTA’s advantageous business relationships and their conduct as described herein was
designed to disrupt the economic relationships between UNIVISTA and its clients, customers
and business relations, and indeed, some of the relationships were disrupted as a result of
Defendant's interference, and that prospective customers and prospective business relations have
declined to do business with UNIVISTA as a result of the conduct of the Defendants.

112. By reason of Defendant’s tortious interference with UNI VISTA’s advantageous

26
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 27 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint ‘for Injunctive Relief and for Damages

business relationships, UNIVISTA has been damaged. These damages include, but are not
limited to, loss of revenue, delay of revenue, loss of customer and injury to reputation.

113. By reason of Defendant’s tortious interference with UNIVISTA’s advantageous
business relationships, UNIVISTA has been and will continue to be irreparably injured.

WHEREFORE, UNIVISTA prays that the Court:

a) Enter judgment against Defendants for compensatory, incidental and
consequential damages in an amount to be determined at the trial of this action, but not less than
$15,000;

b) Order Defendants to pay UNIVISTA’s reasonable expenses, costs and
attorney’s fees pursuant to Section 542.335(1), Florida Statutes, incurred in bringing and
prosecuting this action;

c) Order that Defendants pay pre- and post-judgment interest; and,

d) Grant any such other relief as this Court deems just and proper.

BREACH OF FIDUCIARY DUTY AND DUTY OF LOYALTY

Plaintiffs, BALUJA INSURANCE CORP., and UNIVISTA FRANCHISE,
CORPORATION, sue Defendant DIAZ RUBIO and allege as follows: |
114. UNIVISTA re-alleges and incorporates the allegations set forth in paragraphs
numbers | through 38 above as though fully set forth herein.
115. DIAZ RUBIO has and had a fiduciary duty and duty of loyalty to UNIVISTA
that survives the termination of her employment with UNIVISTA.

116. At all times material hereto, DIAZ RUBIO had a fiduciary duty based upon a

27
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 28 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

Complaint for Injunctive Relief and for Damages

special relationship between DIAZ RUBIO and UNIVISTA created by the Agreement and the
special relationship between the parties and DIAZ RUBIO’s role as a “trusted employee”.

117. Asaresult, UNIVISTA placed its confidence in DIAZ RUBIO which was
knowingly and voluntarily accepted by DIAZ RUBIO.

118. UNIVISTA placed its trust and confidence in the hands of DIAZ RUBIO.

119. DIAZ RUBIO accepted and subsequently betrayed this confidence for her own
benefit and profit including the threatened opening and eventual opening of the competing

- business within the prohibited geographical location.

120. DIAZ RUBIO’s use and/or disclosure of UNIVISTA’s proprietary and
confidential information constitutes a breach of fiduciary duty and duty of loyalty to UNIVISTA.
121. By reason of DIAZ RUBIO’s breach of fiduciary duty and duty of loyalty,
UNIVISTA has been damaged. These damages include, but are not limited to, loss of revenue,

delay of revenue, loss of customers and injury to reputation.

122. By reason of DIAZ RUBIO’s breach of fiduciary duty and duty of loyalty,
UNIVISTA has been and will continue to be irreparably injured, and has no adequate remedy at
law. | |

WHEREFORE, UNIVISTA prays that the Court:

a) Enter an injunction prohibiting DIAZ RUBIO from, for a period of two
(2) years from the date of the Court’s Order, engaging in the active conduct of business of
Insurance sales, or any business competitive with the business of UNIVISTA within the
restricted area and from soliciting any person, firm or corporation was or is a client/customer

and/or employee of UNIVISTA from:
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 29 of 47
\ {

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO, EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

‘Complaint for Injunctive Relief and for Damages

i. utilizing, disclosing or transferring in any way UNIVISTA’s
confidential and/or proprietary information as defined in the Non-
Compete Agreement, for any purpose;

ii. utilizing in any way or furnishing to any third-party and of the
confidential and/or proprietary information misappropriated by DIAZ
RUBIO from UNIVISTA, including extracts or copies thereof;

iii. Soliciting or attempting to solicit business of any clients/customers
and/or employées of UNIVISTA using UNIVISTA’s confidential
and/or proprietary information;

iv. Servicing or accepting any business from clients/customers of
UNIVISTA acquired by DIAZ RUBIO by reason of prior improper
solicitation using UNIVISTA’s confidential and/or proprietary
information;

b. Order judgment against DIAZ RUBIO for compensatory, incidental and
consequential damages in an amount to be determined at the trial of this
action, but not less than $15,000.00:

c. Order DIAZ RUBIO to pay UNIVISTA’s reasonable expenses, costs and
attorney’s fees pursuant to Section 542.335(1), Florida Statutes, incurred in
bringing and prosecuting this action;

d. Order that DIAZ RUBIO pay pre- and post-judgment interest; and,

e. Grant any such other relief as the Court deems just and proper.
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 30 of 47

BALUJA INSURANCE CORP., UNIVISTA FRANCHISE, CORPORATION
vs. YANIRA DIAZ RUBIO. EDUARDO VIGIL and VIGIL INSURANCE
SERVICES BEST CORP.

, Complaint for Injunctive Relief and for Damages

Dated: May 20" 2018.
Respectfully submitted,

CARRERA & AMADOR, P.A
Attorneys for Plaintiffs

221 S.W. LeJeune Road

Third Floor

Miami, Florida 33134

Tel: (305) 441-1544

Primary Email: JuanCarreraLaw@aol.com
Secondary Email: cgamadorLaw@aol.com

By: _/s/ Juan M. Carrera
JUAN M. CARRERA, ESQ.
Fla. Bar No. 353191
_ Case 1:18-cv-23830-FAM Decument 12-2 Entered on FLSD Docket 10/17/2018 Page 31 of 47

EXHIBIT C TO FRANCHISE AGREEMENT
CONFIDENTIALITY/NON-COMPETITION AGREEMENT

This Non-Disclosure and Non-Competition Agreement (“Agreement”) is made and
entered into this2C dayof_ bey , 2015” (the “Effective Date”), by and between
BOP S ANC CORP. P pany”), UNIVISTA FRANCHISE CORP. (“Franchisor”),

and 4 Ae (a2 Hebco- (“Disclosee"), as of the date written above.
RECITALS

A. Franchisor owns the rights to and has granted the Company the non-exclusive
license to use the “UNIVISTA INSURANCE” trademarks, trade names, service marks and logos
(“Marks”), the business systems identified by such Marks (the "System’”), and certain confidential
information, for the operation of the Company's franchised UniVista Insurance Business (“UniVista
Business’).

B. In connection with Disclosee’s employment or engagement by the Company in
connection with the UniVista Business, Disclosee will receive access to and become acquainted
with certain confidential and/or proprietary information of Franchisor. As a condition to receiving this
confidential and/or proprietary information, and as a material inducement for the Company and
Franchisor to disclose Franchisor’s confidential and/or proprietary information to Disclosee, and for
other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged
by Disclosee, Disclosee agrees to be bound by the following representations, warranties and
covenants, to be effective, during and at all times after Disclosee’s affiliation with the Company and
the UniVista Business:

TERMS AND CONDITIONS

1. Recitals. The recitals contained herein are true and correct and are incorporated
herein by reference.

2. Confidential Information. As used in this Agreement, “Confidential Information”
_ includes, without limitation, various trade secrets, inventions, innovations, processes, sofiware
programs, know-how, information, records and specifications owned or licensed by Franchisor, its
affiliated companies and its franchisees, and/or used by Franchisor, its affiliates or its franchisees, in
connection with the System or the operation of UniVista Business, including, without limitation,
Franchisor's and its affiliates’ business, product processes, methods, formulas, plans, customer
lists, accounts, procedures and techniques, confidential manuals, advertising and marketing
techniques, procedures and techniques, operational and quality assurance procedures, identities of
current and prospective customers of the UniVista Business, and any other confidential and
proprietary information of Franchisor or otherwise obtained by Disclosee which are based on or
derived from, or which contain or reflect, any Confidential Information, regardless of the form in
which such information is communicated, recorded or maintained.

Confidential Information shall not include information otherwise described above that
Disclosee can establish: (a) is or becomes generally available to or known by the public (other than
as a result of the unauthorized disclosure, directly or indirectly, by Disclosee or any of its employees,
agents or advisors); (b) is or becomes available to Disclosee or any of its employees, agents or
advisors on a non-confidential basis from a source other than the Company or Franchisor, provided
that such source is not and was not bound by a confidentiality and/or nondisclosure agreement with,
or other similar obligation to, the Company or Franchisor; or (c) has been independently acquired or

   

“Fans
EXHIBIT
f)

    
  
 
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 32 of 47
( (

developed by Disclosee or any of its employees, agents or advisors without violating any of
Disclosee'’s obligations under this Agreement.

3. Confidentiality. The Confidential Information shall be held and treated by Disclosee
in utmost and strictest confidence. The Confidential Information shall not, without the prior written
consent of the Company and Franchisor, be disclosed by Disclosee in any manner whatsoever, in
whole or in part. Disclosee agrees that he or she will not disclose any of the Confidential
Information, directly or indirectly, or use any of the Confidential Information in any manner, and at
any time, other than for the specific purpose of performing chiropractic services, if applicable,
management or administrative services at and in connection with the UniVista Business as required
in the course of Disclosee’s relationship with the Company. Each employee, agent or advisor of
Disclosee to whom Confidential Information is disclosed shall be obligated to hold said information
in confidence and otherwise to comply with the terms of this Agreement. Disclosee shall diligently
monitor all access to Confidential Information, and upon request by the Company or Franchisor,
Disclosee shall promptly furnish a list of individuals with access to the Confidential Information.

In the event that Disclosee becomes legally compelled or required to disclose any of the
Confidential Information to a third party by order of a court or other authority of competent
jurisdiction, Disclosee shall provide the Company and Franchisor with notice as far in advance as
practicable so that the Company and/or Franchisor may seek a protective order.or other appropriate
remedy and/or waive compliance with the provisions of this Agreement, in the sole discretion of
Franchisor. In any event, Disclosee will furnish only that portion of the Confidential Information
which it is legally required to furnish.

Disclosee shall immediately advise the Company and Franchisor in writing if it learns of any
unauthorized use or disclosure of Confidential Information by Disclosee, its employees, agents or
advisors.

4, Ownership and Return of Information. The parties acknowledge and agree that all
Confidential Information disclosed (including all Franchisor manuals) is confidential and proprietary
to Franchisor and shall remain the exclusive property of Franchisor. At the request of Franchisor,
Disclosee shall promptly return or destroy any and all Confidential Information including all copies
thereof, on any storage medium whatsoever, in its possession or in the possession of any of its

_ €mployees, agents or advisors and will not retain any copies or other reproductions in whole or in
part of such material. All manuals must be returned to Franchisor and may not leave the
UniVista Business without prior permission. Absolutely no copies of manuals may be made.

5... Non-Competition Clause. Due to the proprietary nature of the software, procedures
and practices of Franchisor, Disclosee acknowledges and agrees that Franchisor has a legitimate
business interest and would be unable to protect its Confidential Information, System and Marks
against unauthorized use or disclosure and Franchisor would be irreparably harmed and unable to
encourage the free exchange of ideas and information among its franchisees if Disclosee were
permitted to engage in the acts prohibited under this Agreement. Accordingly, during Disclosee’s
relationship with the Company in connection with the UniVista Business, and for a period of two (2)
years thereafter, Disclosee promises and covenants not to own, manage, control, train, be employed
by, or supervise the staff and/or owners of, or otherwise engage in, a competing business practice
or insurance business (to the extent allowed by law) within a radius of twenty (20) miles of any office
of Franchisor, the UniVista Business, or any other UniVista Insurance business locations or
franchises.

6. Remedies. The parties acknowledge and agree that the Confidential Information is a

48
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 33 of 47
‘ (

unique and valuable asset of Franchisor and that unauthorized disclosure or use of the Confidential
Information may cause Franchisor and the Company irreparable harm and significant injury that may
be difficult to ascertain. Accordingly, the parties understand and agree that, in addition to any other
rights including the right to damages, Franchisor and/or the Company shall be entitled to equitable
relief, in the event of any breach of this Agreement. In the event of a breach or threatened breach
by Disclosee, Franchisor and/or the Company shall be entitled to injunctions restraining such
breach, without being required to show any actual damage or to post any bond or other security,
and/or to a decree for specific performance under this Agreement. Disclosee shall be responsible
and held liable for any breach of this Agreement by its employees, agents, contractors or other
representatives.

7. Representations.

a. Disclosee represents, warrants, and confirms that the restrictions contained in
this Agreement are fair and reasonable and not the result of overreaching, duress, or coercion of
any kind. Disclosee further acknowledges, represents, warrants, and confirms that his or her full,
uninhibited and faithful observance of each of the covenants contained in this Agreement will not
cause any undue hardship, financial or otherwise, and that the enforcement of each of the
covenants contained in this Agreement will not impair his or her ability to practice medicine
commensurate with his or her abilities on terms fully acceptable to Disclosee or otherwise to obtain
income required for his or her comfortable support and of his or her family, and the satisfaction of
the needs of his or her creditors.

b. Disclosee acknowledges and confirms that his or her special knowledge of
Franchisor’s System and the UniVista Business (and anyone acquiring such knowledge through
Disclosee) is such as would cause Franchisor, its affiliates, its franchisees and the Company serious
injury and loss if Disclosee (or anyone acquiring such knowledge through Disclosee) were to use
such ability and knowledge to the detriment of Franchisor, its affiliates, its franchisees and the

Company.

Cc. The Agreement neither creates nor is intended to imply the existence of an
employment contract and does not represent a promise or representation of employment or
continued employment. Nothing in this Agreement shall change the nature of Disclosee’s business
relationship with the Company and/or affiliates.

8. Survival. The confidentiality, non-disclose, and non-competition provisions-of this
Agreement shall survive and apply after Disclosee’s business relationship with the Company in
connection with the UniVista Business has terminated. ‘

9. Miscellaneous

a. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns. Notwithstanding the foregoing, neither
party, except Franchisor, may assign its rights or obligations under this Agreement.

b, Non-Waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall constitute a waiver of that or any
other right, unless otherwise expressly provided herein. No waiver of any provisions of this
Agreement shall be effective unless it is in writing, signed by the party against whom it is asserted
and any such written waiver shall only be applicable to the specific instance to which it relates and
shall not be deemed to be a continuing or future waiver.

49
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 34 of 47
( (

C. Attorneys’ Fees, Costs and Expenses. In any action or proceeding to enforce
this Agreement or arising out of or relating to the relationship between the parties, including any
appeals or post judgment proceedings, the prevailing party shall be entitled to recover from the other
party thereto the reasonable attorneys’ fees, court costs, filing fees, publication costs and other
expenses incurred by the prevailing party in connection therewith.

d. Venue, Jurisdiction and Governing Law. This Agreement shall be interpreted,
construed and enforced in accordance with the laws of the State of Florida. Venue for any litigation
involving this Agreement or the relationship between the parties shall be Miami-Dade County,
Florida. The parties agree to submit to the exclusive jurisdiction of the courts of Miami-Dade

County, Florida.

e. Rule of Construction. The terms and conditions set forth in this Agreement
are the product of mutual draftsmanship and/or review by the parties hereto, each having the
opportunity to be represented by counsel. Any ambiguities in this Agreement or any agreement
prepared or to be prepared pursuant to or in connection with this Agreement shall not be construed
against any one party because of the draftsmanship. The Agreement shall be interpreted in a
neutral fashion consistent with the intent of the parties as stated herein.

f. Notices. Any notice, request, demand, instruction, or other communication to
be given to any party to this Agreement, shall be in writing and shall be sent to the address below
either by: e-mail; hand delivery; Federal Express or other reputable courier service, and shall be
deemed effective on the date that delivery is documented to have first been attempted.

If to Franchisor:

UniVista Franchise Corp.

8476 SW 40" Street, Suite 201
Miami, Florida 33155

With a copy to:
Robert Zarco, Esq.

Zarco Einhorn Salkowski & Brito, P.A.
Miami Tower ;

100 S.E. 2" Street, 27" Floor

Miami, Florida 33131

Email: rzarco@zarcolaw.com

If to the Company:

 

 

 

 

 

Email: @
With a copy to:

 

 

 

If to Disclosee:
_ Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 35 of 47

 

 

 

 

 

 

Email: @
With a copy to:

 

 

 

 

Unless and until written notice of a change of address is given in writing and received, the
addresses as provided on the signature pages herein shall be deemed to continue in effect for all
purposes. The addresses for the purposes of this section may be changed by giving written notice
hereunder.

g. - Modification of Agreement and Merger. This Agreement, including any
exhibits attached hereto and made part hereof, constitutes the entire agreement of the parties with
respect to the subject matter hereof. This Agreement may not be supplemented, modified or revised
in any manner except by a single writing signed by all parties hereto, no additional consideration
required. There are no prior or contemporaneous oral promises, representations or agreements not
set forth herein inducing entry into this Agreement and all prior negotiations, discussions, statements
and representations are merged into this Agreement. The provisions of this paragraph cannot be
modified by conduct, oral agreement or written agreement, unless signed by all parties hereto.

h. Authority to Sign. By signing this Agreement, each party represents and
warrants to all other parties that its execution of this Agreement is duly authorized in accordance
with applicable laws relating to such parties, that this Agreementis fully enforceable according to its
terms against such executing party and that the individual executing on any corporation's behalf has
the requisite power and authority to do so.

IN WITNESS WHEREOF, the parties hereto have executed this Agreeme

t6nithe date first
written above. - : f

   

 

 

Franchisor: UNIVISTA FRANCHISE CORP. Disclosee: vy)

lfhbal eft sy Go
By: Ww
As:

The Company: (Salu sa Tnsuvence Coup

 

%
By: YosGe\ Baloza
As: a ent
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 36 of 47

sruuuan Wy avareiey + yeaa AMVs vay

Detail by Entity Name
Florida Profit Corporation
VIGIL INSURANCE SERVICES, CORP.

Filing Information

Document Number P16000095076

FEVEIN Number NONE

Date Filed 11/30/2016

Effective Date 11/30/2016

State FL

Status INACTIVE

Last Event ADMIN DISSOLUTION FOR ANNUAL REPORT
Event Date Filed 09/22/2017

Event Effective Date NONE

Principal Address

1946 TYLER STREET
HOLLYWOOD,, FL 33020

Mailing Address

4381 NW5TH STREET

MIAMI DADE, FL 33126
Registered Agent Name & Address

DIAZ, YANIRA
4381 NW STH STREET
MIAMI DADE, FL 33126

Officer/Director Detail
Name & Address

Title PRES

DIAZ, YANIRA

4381 NW5TH STREET
MIAMI DADE, FL 33126
Title VPRE |

VIGIL, EDUARDO

4381 NW 5TH STREET
MIAMI DADE, FL 33126

Annual Reports
No Annual Reports Filed

Document Images

 

14/30/2015 — Domestic Fo sfit View image in PDF format

 

 

Si ee ee renege
13 PLAINTIFF'S
g EXHIBIT
43
#

 

 

L

 

http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 5/7/2018
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 37 of 47

Electronic Articles of Incorporation Ee ea ee
For November 30, 2016
Sec. Of State
tchang

VIGIL INSURANCE SERVICES, CORP.

The undersigned incorporator, for the purpose of forming a Florida
profit corporation, hereby adopts the following Articles of Incorporation:

Article I

The name of the corporation is:
VIGIL INSURANCE SERVICES, CORP.

Article IT
The principal place of business address:

1946 TYLER STREET
HOLLYWOOD,, FL. US 33020

The mailing address of the corporation is:

438] NW 5TH STREET
MIAMI DADE, FL. US 33126

Article ITI

The purpose for which this corporation is organized is:
ANY AND ALL LAWFUL BUSINESS.

, Article IV
The number of shares the corporation is authorized to issue is:
100 STOCK. SHARES AT $1.00 PAR VALUE

Article V

The name and Florida street address of the registered agent is:

YANIRA DIAZ
4381 NW 5TH STREET
MIAMI DADE, FL. 33126

I certify that I am familiar with and accept the responsibilities of
registered agent.

Registered Agent Signature: YANIRA DIAZ
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 38 of 47
( \

P16000095076
Nowe ber 30, 2016
. ovember 30,
Article VI Sec. Of State
The name and address of the incorporator is: tchang
EDUARDO VIGIL

4381 NW 5TH STREET
MIAMI DADE, FLORIDA 33126-5467

Electronic Signature of Incorporator: EDUARDO VIGIL

Iam the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are
true. I am aware that false information submitted in a document to the Department of State constitutes a
third degree felony as provided for in s.817.155, F.S. I understand the requirement to file an annual report
between January ist and May 1st in the calendar year following formation of this corporation and every
year thereafter to maintain "active" status.

Article VII
The initial officer(s) and/or director(s) of the corporation is/are:

Title: PRES

YANIRA DIAZ

4381 NW 5TH STREET
MIAMI DADE, FL. 33126 US

Title: VPRE

EDUARDO VIGIL

4381 NW STH STREET
MIAMI DADE, FL. 33126 US

Article VIII
The effective date for this corporation shall be:
11/30/2016
waren tal — latent acetate | a ewe -=-o;- cre
\

Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 39 of 47

Florida Department of State DiviSION GF CORPORATIONS

  

Previous on List Nexton List Reiurn to Lisi [Fictitious Name Owner Search

No Filing History | Submit |

 

 

Fictitious Name Deiail
Fictitious Name
JUST INSURANCE BROKERS

Filing Information
Registration Number G16000139099

Status ACTIVE
Filed Date - 12/27/2016
Expiration Date 12/31/2021
Current Owners 1

County BROWARD
Total Pages 4

Events Filed NONE

FEVEIN Number XX-XXXXXXX
Mailing Address

4381 NW5 ST
MIAMI, FL 33126

Owner Information

VIGIL INSURANCE SERVICE

1946 TYLER ST

HOLLYWOOD, FL 33020

FEWVEIN Number: 81-4581 704
Document Number: P16000095076

Document Images
= oe gees ge : . 1 .
12/27/2016 -- Fictitious Neme Filina View-image in PDF format ;

Previous on List NextonList Return to List (F ictitious Name Owner Search
No Filing History

 

 

Florida Department of State, Divisicn of Corporations

 

http://dos.sunbiz. org/scripts/ficidet.exe?action=DETOWN&docnum=G16000139099&seq=... 5/7/2018
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018
{

APPLICATION FOR REGISTRATION OF FICTITIOUS NAME

REGISTRATION# G16000139099
Fictitious Name to be Registered: JUST INSURANCE BROKERS

Mailing Address of Business: 4381 NW 5 ST
MIAMI, FL 33126

Florida County of Principal Place of Business: BROWARD FILED
FEI Number: XX-XXXXXXX Saar elaiey 1 ee

Owner(s) of Fictitious Name:

VIGIL INSURANCE SERVICE

1946 TYLER ST

HOLLYWOOD, FL 33020 BR

Florida Document Number. P16000095076
FEI Number: 81-4581 704

| the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and

Page 40 of 47

accurate. | further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. | understand that the electronic

signature below shall have the same legal effect as if made under oath and | am aware that false information submitted ina
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

YANIRA DIAZ 42/27/2016
Electronic Signature(s) Date

 

Certificate of Status Requested ( } Certified Copy Requested ( )
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 41 of 47
(

avweuns UY 2veetaey 1 vias

Deiail by Entity Name
Florida Profit Corporation
VIGIL INSURANCE SERVICES BEST CORP

Filing Information

Document Number P18000019471
FEVEIN Number NONE

Date Filed 02/27/2018
Effective Date 02/27/2018
State FL

Status ACTIVE

Principal Address

2217 NORTH STATE RD 7
HOLLYWOOD, FL 33021

Mailing Address

2217 NORTH STATE RD 7
HOLLYWOOD, FL 33021
Registered Agent Name & Address

DIAZ, YANIRA
4381 NW 5TH STREET v
MIAMI, FL 33126

Officer/Director Detail

Name & Address

Title P

DIAZ, YANIRA

4381 NW 5TH STREET
MIAMI, FL 33126

Title VP

VIGIL, EDUARDO

4381 NW STH STREET
* MIAMI, FL 33126

Annual Reports
No Annual Reports Filed

Document Images

02/27/2018 — Damesise Frefit View image in PCF format

 

 

 

 

 

http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquiryty pe=Entity....
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 42 of 47
{

Electronic Articles of Incorporation —_ B18000019471
For February 27, 2018
Sec. Of State
mtmoon

VIGIL INSURANCE SERVICES BEST CORP

The undersigned incorporator, for the purpose of forming a Florida
profit corporation, hereby adopts the following Articles of Incorporation:

Article I

‘he name of the corporation is:
VIGIL INSURANCE SERVICES BEST CORP

Article I

The principal place of business address:

2217 NORTH STATE RD 7
HOLLYWOOD, FL. 33021

The mailing address of the corporation is:

2217 NORTH STATE RD 7
HOLLYWOOD, FL. 33021

Article III

The purpose for which this corporation is organized is:
ANY AND ALL LAWFUL BUSINESS.

Article [V

The number of shares the corporation is authorized to issue is:
1000

Article V

The name and Florida street address of the registered agent is:

YANIRA DIAZ
4381 NW 5TH STREET
MIAMI, FL. 33126

I certify that I am familiar with and accept the responsibilities of
registered agent.

Registered Agent Signature: YANIRA DIAZ
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 43 of 47

P18000019471
Cobra 27,2018
* epruar 3
Article VI Sec. Of State
The name and address of the incorporator is: nation
YANIRA DIAZ
4381 NW 5TH STREET

MIAMI FL 33126

Electronic Signature of Incorporator: YANIRA DIAZ

I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are
true. I am aware that false information submitted in a document to the Department of State constitutes a
third degree felony as provided for in s.817.155, F.S. I understand the requirement to file an annual report
between January 1st and May Ist in the calendar year following formation of this corporation and every
year thereafter to maintain "active" status.

Article VII
The initial officer(s) and/or director(s) of the corporation is/are:
Title: P
YANIRA DIAZ

4381 NW 5TH STREET
MIAMI, FL. 33126 US

Title: VP

EDUARDO VIGIL
4381 NW 5TH STREET
MIAMI, FL. 33126 US

Article VIII
The effective date for this corporation shall be:

02/27/2018
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 44 of 47

WEEE 4 AEE ar Up Laake. 2 keene { a Mv 2 wee

Florida Depanmeani of State . DIVISION OF CORPORATIONS

  

Previous on List NextonList Return io List Fictitious Name Owner Search
No Filing History | Submit

Fictitious Name Detail
Fictitious Name
JUST INSURANCE BROKERS

 

 

Filing Information
Registration Number G18000030794

Status : ACTIVE
Filed Date 03/05/2018
Expiration Date 42/31/2023
Current Owners 1

County BROWARD
Total Pages 1

Events Filed NONE

FEWVEIN Number NONE
Mailing Address

2117 N STATE RD7
HOLLYWOOD, FL 33021

Owner Information

VIGIL INSURANCE SERVICES BEST CORP
2117 N STATE RD7

HOLLYWOOD, FL 33021

FEIEIN Number: 81-4581 704

Document Number: P18000019471

Document Images

03/05/2016 -- Fictitious Neme Filing | View image in PDF format

Previous on Lisi Nexton List Reiurn to Lisi [Fictitious Name Owner Search
No Filing History

 

Florida Deparument of State, Division of Corporations

PLAINTIFF'S
EXHIBIT

en

“——

6989

lf
3
é

 

http://dos. sunbiz. org/scripts/ficidet.exe?action=DETOWN&docnum=G18000030794&seq=... 5/7/2018
Case 1:18-cv-23830-FAM Document 12-2 Entered on FLSD Docket 10/17/2018 Page 45 of 47

APPLICATION FOR REGISTRATION OF FICTITIOUS NAME

REGISTRATION# G18000030794
Fictitious Name fo be Registered: JUST INSURANCE BROKERS

Mailing Address of Business: 2117 N STATE RD 7
HOLLYWOOD, FL 33021

Florida County of Principal Place of Business: BROWARD FILED
FEI Number: Mar 05, 2018

r Secretary of State
Owner(s) of Fictitious Name:

VIGIL INSURANCE SERVICES BEST CORP
2117 N STATE RD 7

HOLLYWOOD, FL 33021

Florida Document Number: P18000019471
FEI Number: XX-XXXXXXX

| the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and
accurate. | further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. | understand that the electronic
signature below shall have the same legal effect as if made under oath and | am aware that false information submitted in a
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

YANIRA DIAZ 03/05/2018
Electronic Signature(s) Date

 

Certificate of Status Requested ( ) Certified Copy Requested ( )
f

Hee op Seay apaey a ~ (art —

 

Case 1:18-cv-23830-FAM Decument 12-2 Entered on FLSD Docket 10/17/2018 Page 46 of 47

wey) yNOS WSUNS — gaye] ajepudy
saqeg 2sog Gea)

Ady eluihs 3S a) &

a. . A. SQYyarsOM
pasta) ous TULERSIAY -

5 5 ee (Ua a ci)
(ate CO eas até ES mie RNUws
UDEAE, Mp ‘TS ;

Mm Ces ay

es

 

HOw Ue —

 
 
    

 

* Nase
hos ~
woray a
PUY, pt ap ent SSE Rp
DOOPAAIOP a Wey és ou
uF JONVURQSNILsnr
ih)
FIVSG WE) ~ i daisy iodocey =
(io
2 SHARC]
= e Ve
a BSS fs MOUSE py
apIpPNE | = i .
10-4 ee VOL UCI — 9 eos

Hapanne |

 

ye 4

heel! TETANY ASTUNS,

 
 

aweog
i quydu 10g

 

ee sbuuds je109 Lo

yorag Puepuiest

piayjiaaqg =
10 GX 622

“yey [ad e909

“OUP UA
JAB 'S
SHOUeLY

 
Case 1:18-cv-23830-FAM Qocument 12-2 Entered on FLSD Docket 10/17/2018 Page 47 of 47
‘ /

 

Agency Address

4539 Hollywood Blvd Hollywood, Florida 33021
9845 Pines Blvd Pembroke Pines, Florida 33024

162 NE 167 St. North Miami, Florida 33162

4729 NW 183rd Street Miami, Florida 33055

17171 Pines Blvd Pembroke Pines, Florida 33027
16772 NW 67 Ave Miami, Florida 33015

7590 NW 186 ST Miami Lakes, Florida 33015

9495 NW 27 AVE Miami, Florida 33147

2106 NE 123 Street North Miami, Florida 33181
18600 NW 87th Ave Hialeah, Florida 33015

1930 N Commerce Parkway Weston, Florida 33326
5445 Palm Ave Hialeah, Florida 33012

4915 E 2nd Ave Hialeah, Florida 33013

3946 East 4th Avenue Hialeah, Florida 33013

1550 West 84 Street, Hialeah, Florida 33014

419 West 49th Hialeah, Florida 33012

1200 West 49 Street Hialeah, Florida 33012.

1420 W 68th Street Hialeah, Florida 33014 —

3333 Palm Avenue Hialeah, Florida 33012

2350 West 60 Street Unit 4 Hialeah, Florida 33016
5900 West 16th Avenue Hialeah, Florida 33012
7751 West 28 Avenue Miami, Florida 33016

741 E 10th St Hialeah, Florida 33010

1501 East Atlantic Boulevard Pompano Beach, Florida 33060
8242 NW 103 ST Hialeah Gardens, Florida 33016
7801 NW 95 St Suite 3 Hialeah Gardens, Florida 33016
1290 W 49th St Hialeah, Florida 33012

4410 W 16 Ave Unit 8A Hialeah, Florida 33012

692 W 29 ST Suite 7 Hialeah, Florida 33012

9251 W Flagler Street, Suite B-102 Miami, Florida 33172
1890 SW 57 Avenue, Suite 105 Miami, Florida 33155
1450 NW 87th Ave Suite 106 Doral, Florida 33172
7278 SW 8 ST Miami, Florida 33144

6505 Southwest 8th Street Miami, Florida 33144

61 Grand Canal Dr Miami, Florida 33144

2470 NW 102 Pl #107 Doral, Florida 33172

2267 Coral Way Miami, Florida 33145

4745 SW 8 ST Miami, Florida 33134

5811 West Flagler Street Miami, Florida 33144
9028 NW 25th Street Doral, Florida 33172

1101 SW 27th Ave Miami, Florida 33135

7330 NW 8th ST Miami, Florida 33126

1390 Brickell Avenue Suite 335 Miami, Florida 33131
221 SW 42 Avenue Miami, Florida 33134

2272 SW 8 Street Miami, Florida 33135

3805 W Flagler Street Miami, Florida 33134

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
